EXHIBIT 10.1
 
 


Purchase and Sale Agreement


By and Between


Bill Barrett CBM LLC


as Seller


and


Storm Cat Energy (USA) Corporation


as Buyer




Dated Effective July 1, 2006


Wyoming CBM Package 


Exhibit List


Exhibit A Leases and Rights Of Way/WI/NRI
Exhibit B Wells, Wellsites and Leases/Allocated Values
Exhibit C Intentionally Omitted
Exhibit D Material Agreements
Exhibit E Required Consents and Preferential Purchase Rights
Exhibit F Capital Projects
Exhibit G Insurance Coverage
Exhibit H Hydrocarbon Sales Contracts/Calls On Production
Exhibit I Non-Transferable Governmental Permits
Exhibit J Imbalance Volumes
Exhibit K Assignment, Bill Of Sale And Conveyance
Exhibit L SCE’s Officer Certificate
Exhibit M BBC’s Officer Certificate
Exhibit N FIRPTA Certificate
Exhibit O Bonds, Etc. To Be Replaced At Closing
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

 
Page
ARTICLE 1 PURCHASE AND SALE
1
1.1
Purchase and Sale.
1
1.2
The Assets.
1
1.3
Effective Time.
2
1.4
1031 Exchange.
2
   
ARTICLE 2 PURCHASE PRICE
3
2.1
Purchase Price.
3
2.2
Deposit.
3
2.3
Allocation of the Purchase Price.
3
2.4
Adjustments to Purchase Price.
3
A. Effective Time Apportionment of Property Expenses.
3
B. Settlement Statements.
4
C. Property Expenses.
4
D. Upward Adjustments.
4
E. Downward Adjustments.
5
F. Well and Pipeline Imbalance Adjustments.
5
   
ARTICLE 3 BUYER’S INSPECTION
6
3.1
Access to the Records.
6
3.2
Disclaimer.
6
3.3
Physical Access to the Leases, Lands and Wells.
6
3.4
SCE’s Agents.
6
   
ARTICLE 4 TITLE MATTERS
7
4.1
Definitions.
7
A. Defensible Title.
7
B. Permitted Encumbrances.
7
C. Title Defect.
8
D. Title Defect Value.
9
4.2
Purchase Price Adjustments for Title Defects.
9
A. Notices of Title Defects.
9
B. Defect Adjustments.
10
4.3
Interest Additions.
10
4.4
Dispute Resolution.
11
4.5
Casualty Loss.
11
4.6
Preferential Rights and Consents.
11
A. Required Consents.
11
B. Preferential Purchase Rights.
12
C. Exclusive Remedy.
12
   
ARTICLE 5 ENVIRONMENTAL MATTERS
12
5.1
Definitions.
12
 
   

 
-i-

--------------------------------------------------------------------------------


 
5.2
NEPA Documents.
13
5.3
Environmental Liabilities and Obligations.
14
A. Assumed Environmental Liabilities.
14
B. Retained Environmental Liabilities.
14
5.4
Remedies.
14
A. Environmental Defects less than the Environmental Deductible.
14
B. Environmental Defects greater than the Environmental Deductible.
14
5.5
Contested Environmental Defects.
15
5.6
Exclusive Remedies.
15
   
ARTICLE 6 SELLER’S REPRESENTATIONS
15
6.1
Company Representations.
16
A. Corporate Representations.
16
B. Power and Authority.
16
C. No Violation.
16
6.2
Authorization and Enforceability.
16
6.3
Liability for Brokers’ Fees.
16
6.4
No Bankruptcy.
16
6.5
Litigation.
16
6.6
Capital Projects.
16
6.7
Insurance.
17
6.8
Judgments.
17
6.9
Compliance with Law.
17
6.10
Material Agreements.
17
6.11
Governmental Permits.
17
6.12
Hydrocarbon Sales Contracts.
17
6.13
Area of Mutual Interest and Other Agreements; Tax Partnerships.
17
6.14
Imbalance Volumes.
18
A. Gas Pipeline Imbalances.
18
B. Wellhead Gas Imbalances.
18
6.15
Records.
18
   
ARTICLE 7 BUYER’S REPRESENTATIONS
18
7.1
Company Representations.
18
A. Existence.
18
B. Power and Authority.
18
C. No Violation.
19
7.2
Authorization and Enforceability.
19
7.3
Liability for Brokers’ Fees.
19
7.4
Litigation.
19
7.5
Securities Laws.
19
7.6
Financial Resources.
19
7.7
Records.
19
7.8
Independent Evaluation.
20

 
-ii-

--------------------------------------------------------------------------------


 

 
ARTICLE 8 COVENANTS AND AGREEMENTS
20
8.1
Covenants and Agreements of BBC.
20
A. Operations Prior to Closing.
20
B. Restriction on Operations.
20
C. Notification of Claims.
21
D. Existing Relationships.
21
E. Consents.
21
F. Entity Status.
22
8.2
Covenants and Agreements of SCE.
22
A. Entity Status.
22
B. Replacement Bonds and Instruments.
22
8.3
Covenants and Agreements of the Parties.
22
A. Confidentiality.
22
B. Return of Information.
22
C. Injunctive Relief.
23
D. Cure Period for Breach.
23
E. Notice of Breach.
23
   
ARTICLE 9 TAX MATTERS
23
9.1
Apportionment of Tax Liability.
23
9.2
Calculation of Tax Liability.
23
9.3
Tax Reports and Returns.
23
9.4
Sales Taxes.
24
   
ARTICLE 10 CONDITIONS PRECEDENT TO CLOSING
24
10.1
BBC’s Conditions Precedent.
24
10.2
SCE’s Conditions Precedent.
24
   
ARTICLE 11 RIGHT OF TERMINATION AND ABANDONMENT
25
11.1
Termination.
25
11.2
Liabilities Upon Termination.
25
A. SCE’s Breach.
25
B. BBC’s Breach.
25
C. Termination Pursuant to Sections 11.1
25
   
ARTICLE 12 CLOSING
26
12.1
Date of Closing.
26
12.2
Place of Closing.
26
12.3
Closing Obligations.
26
   
ARTICLE 13 POST-CLOSING OBLIGATIONS
27
13.1
Post-Closing Adjustments.
27
A. Settlement Statement.
27
B. Dispute Resolution.
27
13.2
Records.
27
13.3
Transfer of Operations/Operations After Closing.
28
13.4
Further Assurances.
28
 
   

 
-iii-

--------------------------------------------------------------------------------


 

 
ARTICLE 14 ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION
28
14.1
SCE’s Assumption of Liabilities and Obligations.
28
14.2
BBC’s Retention of Liabilities and Obligations.
28
14.3
Proceeds and Invoices for Property Expenses Received After the Settlement Date.
28
A. Proceeds.
29
B. Property Expenses.
29
C. Limitation as to Time.
29
14.4
Indemnification.
29
A. BBC’s Indemnification of SCE.
29
B. SCE’s Indemnification of BBC.
29
C. Release.
29
14.5
Procedure.
30
A. Coverage.
30
B. Claim Notice.
30
C. Information.
30
14.6
Dispute Resolution.
30
14.7
No Insurance; Subrogation.
32
14.8
Reservation as to Non-Parties.
32
   
ARTICLE 15 MISCELLANEOUS
32
15.1
Expenses.
32
15.2
Notices.
32
15.3
Amendments/Waiver.
33
15.4
Assignment.
33
15.5
Announcements.
33
15.6
Counterparts/Fax Signatures.
33
15.7
Governing Law.
33
15.8
Entire Agreement.
33
15.9
Knowledge.
33
15.10
Binding Effect.
33
15.11
Survival.
33
15.12
Limitation on Damages.
34
15.13
No Third-Party Beneficiaries.
34
15.14
Condition Precedent.
34
15.15
References, Titles and Construction.
34

 
-iv-

--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (this “Agreement”), dated July 17, 2006, is by
and between Bill Barrett CBM, L.L.C., 1099 18th Street, Suite 2300, Denver,
Colorado 80202 (“BBC” or “Seller”) and Storm Cat Energy (USA) Corporation, 1125
17th, Street, Suite 2310 Denver, Colorado, 80202 (“SCE” or “Buyer”). The
transaction contemplated by this Agreement may be referred to as the
“Transaction.” BBC and SCE may be referred to individually as a “Party” or
collectively as the “Parties.”
 
RECITALS
 
A.    BBC owns and desires to sell its interests in certain oil and gas
properties located in Sheridan and Campbell Counties, Wyoming containing
approximately 25,205 gross mineral acres and 17,030 net mineral acres (the
“Assets,” all as more particularly described in Section 1.2 below).
 
B.    SCE has conducted and will conduct an independent investigation of the
nature and extent of the Assets (as defined below) and desires to purchase all
of BBC’s interest in the Assets pursuant to the terms of this Agreement.
 
C.    To accomplish the foregoing, the Parties wish to enter into this
Agreement.
 
AGREEMENT
 
In consideration of the mutual promises contained herein, $100 and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, SCE and BBC agree as follows:
 
ARTICLE 1
PURCHASE AND SALE
 
1.1    Purchase and Sale.  BBC agrees to sell and SCE agrees to purchase all of
BBC’s right, title and interest in the Assets, all pursuant to the terms of this
Agreement.
 
1.2    The Assets.  As used herein, the term “Assets” refers to all of the BBC’s
right, title and interest in and to the following:
 
A.    The oil, gas and/or mineral leases, rights-of-way and other agreements
specifically described in Exhibit A (the “Leases”), the lands described in
Exhibit A (the “Lands”) and the oil, gas and other hydrocarbons (“Hydrocarbons”)
attributable to the Leases or Lands, including without limitation, all oil, gas
and/or other mineral leases, leasehold estates, rights-of-way and easements, all
mineral, royalty, overriding royalty, production payment, reversionary, net
profit, contractual leasehold and other similar rights, estates and interests in
the Leases or Lands, together with all the property and rights incident thereto.
 
B.    Any oil and gas wells located on the “Wellsites” described on Exhibit B,
(collectively, the “Wells”), together with all other oil and gas wells and all
water, injection and disposal wells on the Lands or on lands pooled,
communitized or unitized therewith.
-1-

--------------------------------------------------------------------------------


 
C.    All equipment, fixtures and improvements located on the Leases and Lands
and used in connection with the production, gathering, treatment, processing,
storing, transportation, sale or disposal of Hydrocarbons or water produced from
the properties and interests described in Section 1.2 A. through B., including
without limitation the Wells, wellhead equipment, pumps, flowlines, gathering
systems, piping, tanks, buildings, treatment facilities, disposal facilities,
compression facilities, and other materials, supplies, equipment, facilities and
machinery.
 
D.    The unitization, pooling and communitization agreements, declarations and
orders, if any, and all permits, including without limitation all water
discharge permits relating to the properties and interests described in
Sections 1.2 A. through C. and to the production of Hydrocarbons, if any,
attributable to said properties and interests, to the extent transferable by
Seller.
 
E.    All material contracts, agreements and instruments, which relate and only
insofar as they relate, to the properties and interests described in
Subsections 1.2 A. through D., and including without limitation those which are
described in Exhibit D (the “Material Agreements”).
 
F.    All lease files, land files, well files and contract files relating to the
items described in Sections 1.2.A through E. maintained by BBC, but excluding
from the foregoing those files, records and data subject to unaffiliated third
party contractual restrictions on disclosure or transfer (the “Records”). To the
extent that any of the Records contain interpretations of BBC, SCE agrees to
rely on such interpretations at its own risk.
 
1.3    Effective Time.  The purchase and sale of the Assets shall be effective
as of July 1, 2006 at 7:00 a.m. Mountain Time (the “Effective Time”).
 
1.4    1031 Exchange.  BBC reserves the right, at or prior to Closing, to assign
its rights under this Agreement with respect to all or a portion of the Purchase
Price, and that portion of the Assets associated therewith (“1031 Assets”), to a
Qualified Intermediary (“QI”) (as that term is defined in Section
1.1031(k)-1(g)(4)(v) of the Treasury Regulations) to accomplish this
Transaction, in whole or in part, in a manner that will comply with the
requirements of a like-kind exchange (“Like-Kind Exchange”) pursuant to Section
1031 of the Internal Revenue Code of 1986, as amended (“Code”). If BBC so
elects, BBC may assign its rights under this Agreement to the 1031 Assets to the
QI. SCE hereby (i) consents to BBC’s assignment of its rights in this Agreement
with respect to the 1031 Assets, and (ii) if such an assignment is made, agrees
to pay all or a portion of the Purchase Price into the qualified trust account
at Closing as directed in writing by BBC. BBC and SCE acknowledge and agree that
a whole or partial assignment of this Agreement to a QI shall not release either
Party from any of its respective liabilities and obligations to each other or
expand any such respective liabilities or obligations under this Agreement.
Neither Party represents to the other that any particular tax treatment will be
given to either Party as a result of the Like-Kind Exchange. The Party not
participating in the Like-Kind Exchange shall not be obligated to pay any
additional costs or incur any additional obligations in its sale of the Assets
if such costs are the result of the other Party’s Like-Kind Exchange, and the
Party participating in the Like-Kind Exchange shall hold harmless and indemnify
the other Party from and against all claims, losses and liabilities (including
reasonable
-2-

--------------------------------------------------------------------------------


 
attorneys’ fees, court costs and related expenses), if any, resulting from such
a Like-Kind Exchange.
 
ARTICLE 2
PURCHASE PRICE
 
2.1    Purchase Price.  The purchase price for the Assets shall be
$30,650,000.00 (the “Purchase Price”). At Closing, SCE shall pay BBC the
Purchase Price, as adjusted pursuant to Section 2.4.
 
2.2    Deposit.  On or before three business days after the execution of this
Agreement, SCE shall pay to BBC in cash, an amount equal to $1,532,500.00 (the
“Deposit”). SCE’s timely payment of the Deposit is a condition precedent to the
effectiveness of this Agreement. Accordingly, if SCE does not pay the Deposit to
BBC on or before three business days after execution of this Agreement, this
Agreement shall become null and void. BBC shall retain the Deposit in an
interest bearing account. The Deposit shall be distributed to BBC and credited
to the Purchase Price at Closing, or if this Agreement is terminated, shall be
distributed or retained pursuant to Article 11.
 
2.3    Allocation of the Purchase Price.  SCE, after consultation with BBC, has
allocated the Purchase Price among the Assets as set forth on Exhibit B. SCE and
BBC agree to use the values so allocated as the values for the individual Assets
when filing all tax returns. The value so allocated to a particular Asset may be
referred to as the “Allocated Value” for that Asset. For purposes of calculating
Title Defects, Environmental Defects or Interest Additions with respect to a
Well, the Allocated Value for the Asset shall be the sum of the Allocated Values
for all interests under the same Well spacing unit. For purposes of calculating
Title Defects or Environmental Defects or Interest Additions with respect to a
Lease, as to Lands not associated with the spacing unit of a Well and for which
an Allocated Value is not set forth on Exhibit B (“Non-Wellsite Leasehold”), the
Allocated Value for that Asset shall be the total number of acres in each Lease
affected by a Title Defect or Environmental Defect or Interest Addition
multiplied by the value per acre set forth on Exhibit B.
 
2.4    Adjustments to Purchase Price.  All adjustments to the Purchase Price
shall be made (i) according to the factors described in this Section, (ii) in
accordance with generally accepted accounting principles as consistently applied
in the oil and gas industry, and (iii) without duplication.
 
A.    Effective Time Apportionment of Property Expenses.  Seller and Buyer agree
that all revenues, costs and expenses (both operating and capital), including
Property Expenses (as defined below) will be apportioned between Buyer and
Seller as of the Effective Time. Accordingly, Seller shall be entitled to any
production revenues or other amounts realized from and accruing to the Assets
attributable to the period of time before the Effective Time, and shall be
liable for the payment of all costs and expenses, including Property Expenses,
attributable to the Assets for the period of time before the Effective Time, and
(ii) Buyer shall be entitled to any production revenues or other amounts
realized from and accruing to the Assets attributable to the period of time
after the Effective Time, and shall be liable for the payment of
-3-

--------------------------------------------------------------------------------




all costs and expenses including Property Expenses, attributable to the Assets
for the period of time after the Effective Time.
 
B.    Settlement Statements.  The Purchase Price shall be adjusted at Closing
pursuant to a “Preliminary Settlement Statement” prepared by BBC, submitted to
SCE on or before five days before Closing, for SCE’s comment and review and
agreed to by both SCE and BBC. The Preliminary Settlement Statement shall set
forth the Closing Amount and all adjustments to the Purchase Price and
associated calculations. The term “Closing Amount” means the Purchase Price,
adjusted as provided in this Section using reasonable estimates as agreed to by
the Parties if actual numbers are not available. After Closing, the Purchase
Price shall be adjusted pursuant to the Settlement Statement delivered pursuant
to Section 13.1.
 
C.    Property Expenses.  For the purposes of this Agreement, the term “Property
Expenses” shall mean all capital expenses, joint interest billings, lease
operating expenses, lease rental and maintenance costs, royalties, overriding
royalties, leasehold payments, Taxes (as defined and apportioned as of the
Effective Time pursuant to Article 9), drilling expenses, workover expenses,
land, title, geological, geophysical and any other exploration or development
expenditures chargeable under applicable operating agreements or other
agreements consistent with the standards established by the Council of Petroleum
Accountant Societies of North America that are attributable to the maintenance
and operation of the Assets during the period in question.
 
D.    Upward Adjustments.  The Purchase Price shall be adjusted upward by the
following:
 
1.    An amount equal to all proceeds (net of royalty and Taxes not otherwise
accounted for hereunder) received and retained by SCE from the sale of all
Hydrocarbons produced from or credited to the Assets prior to the Effective
Time;
 
2.    An amount equal to all direct and actual expenses attributable to the
Assets, including, without limitation, the Property Expenses, incurred and paid
by BBC that are attributable to the period after the Effective Time;
 
3.    To the extent not covered in the preceding paragraph, an amount equal to
all prepaid expenses attributable to the Assets after the Effective Time that
were paid by or on behalf of BBC, including without limitation, prepaid drilling
and/or completion costs, applicable insurance costs through Closing, and prepaid
utility charges;
 
4.    An amount equal to $100 per BBC-operated well per month, prorated for
partial months, as BBC’s sole compensation for BBC’s office personnel operating
the Assets from the Effective Time until SCE assumes operations. The $100 per
BBC-operated well per month amount does not include all direct field expenses
that are normally charged to the field as allowed by COPAS, such as field
pumpers and field foremen that are BBC employees, and such costs will be
apportioned between the Parties as of the Effective Time.
 
5.    An amount equal to the Interest Addition Adjustment; and
-4-

--------------------------------------------------------------------------------


 
6.    Any other amount agreed to by SCE and BBC.
 
E.    Downward Adjustments.  The Purchase Price shall be adjusted downward by
the following:
 
1.    Proceeds received and retained by BBC (net of applicable Taxes and
royalties) that are attributable to production from the Assets after the
Effective Time;  
 
2.    the amount of all direct and actual expenses attributable to the Assets,
including, without limitation, the Property Expenses, that remain unpaid by BBC
that are attributable to the period prior to the Effective Time;
 
3.    an amount equal to the sum of all Environmental Defect Adjustments;
 
4.    an amount equal to the Title Defect Adjustments; and
 
5.    any other amount agreed to by SCE and BBC.
 
F.    Well and Pipeline Imbalance Adjustments.  In addition to the foregoing,
the Purchase Price shall be adjusted downward or upward, as appropriate, by an
amount equal to the Inside FERC Price for CIG for July 2006 per MMBtu for the
well and pipeline gas imbalances existing as of the Effective Time.
-5-

--------------------------------------------------------------------------------




ARTICLE 3
BUYER’S INSPECTION
 
3.1    Access to the Records.  The Records. Seller will give Buyer, or Buyer’s
authorized representatives, at Seller’s office and at all reasonable times
before the Closing Date, access to Seller’s records pertaining to the ownership
and/or operation of the Properties (including, without limitation, title files,
division order files, and production, severance and ad valorem tax records), for
the purpose of conducting due diligence reviews contemplated herein. Buyer may
make copies of such records, at its expense, but shall, if Seller so requests,
return all copies so made if the Closing does not occur; all costs of copying
such items shall be borne by Buyer. Seller shall not be obligated to provide
Buyer with access to any records or data which Seller considers to be
proprietary or confidential to it or which Seller cannot provide to Buyer
without, in its reasonable opinion, breaching, or risking a breach of,
agreements with other parties, or waiving, or risking waiving, legal privilege.
Buyer recognizes and agrees that all materials made available to it in
connection with the transaction contemplated hereby, whether made available
pursuant to this section or otherwise, are made available to it as an
accommodation, and without representation or warranty of any kind as to the
accuracy and completeness of such materials. No warranty of any kind is made by
seller as to the information supplied to buyer or with respect to properties to
which the information relates, and buyer expressly agrees that any conclusions
drawn therefrom shall by the result of its own independent review and judgment.
 
3.3    Disclaimer.  Except for the representations contained in this Agreement,
BBC makes no representation of any kind as to the Records or any information
contained therein. SCE agrees that any conclusions drawn from the Records shall
be the result of its own independent review and judgment.
 
3.4    Physical Access to the Leases, Lands and Wells.  During reasonable
business hours, BBC agrees to grant SCE physical access to the Leases, Lands and
Wells to allow SCE to conduct, at SCE’s sole risk and expense, on-site
inspections and environmental assessments of the Leases, Lands and Wells. In
connection with any such on-site inspections and assessments, SCE agrees not to
interfere with the normal operation of the Leases and Wells and agrees to comply
with all operational and safety requirements of the operators of the Wells. If
SCE or its agents prepares an environmental assessment of any Lease, Lands or
Well, SCE agrees to keep such assessment confidential and to furnish copies
thereof to BBC. In connection with granting such access, SCE represents that it
is adequately insured and waives, releases and agrees to indemnify BBC, and its
respective directors, officers, shareholders, employees, agents and
representatives against all claims for injury to, or death of, persons or for
damage to property arising as a result of any act or omission committed by SCE
or its employees, agents, contractors or representatives in conducting SCE’s
on-site inspections and environmental assessments of the Leases and Wells. This
waiver, release and indemnity by SCE shall survive termination of this
Agreement.
 
3.5    SCE’s Agents.  To the extent that SCE uses agents to conduct its due
diligence activities, either in BBC’s offices or on the Lands, SCE agrees to
(i) make such agents aware of the terms and conditions set forth in this Article
3 and the confidentiality provisions of Article 8,
-6-

--------------------------------------------------------------------------------




and (ii) ensure that such agents agree to be bound by the terms of this Article
3 and the confidentiality provisions of Article 8.
 
ARTICLE 4
TITLE MATTERS
 
4.1    Definitions.
 
A.    Defensible Title.  The term “Defensible Title” means such title to the
Assets, that, subject to and except for Permitted Encumbrances: (i) entitles BBC
to receive not less than the net revenue interest (“NRI”) set forth on Exhibit A
for the currently producing formations in each Well and the NRI set forth on
Exhibit A for the Non-Wellsite Leasehold, (ii) obligates BBC to bear costs and
expenses relating to the maintenance, development, operation and the production
of Hydrocarbons from the producing formation in each Well and attributable to
each Lease in an amount not greater than the working interest (“WI”) set forth
in Exhibit A); and (iii) is free and clear of encumbrances, liens and defects.
If a Well or Non-Wellsite Leasehold is not listed on Exhibits A or B, then the
deemed Allocated Value for such Well or location is zero. The Parties
acknowledge that (i) BBC may not own 100% of the WI in the Lands covered by the
Leases, or (ii) the Leases may not cover 100% of the Hydrocarbons or (iii) BBC
may not own 100% of the applicable drilling and spacing unit. Accordingly, if
and to the extent that BBC owns less than 100% of the WI in a particular
interest comprising the Assets due to the factors acknowledged in the previous
sentence, BBC’s WI and NRI shall be reduced proportionately.
 
B.    Permitted Encumbrances.  The term “Permitted Encumbrances” shall mean:
 
1.    lessors’ royalties, overriding royalties, net profits interests,
production payments, reversionary interests and similar burdens (payable or in
suspense) if the net cumulative effect of such burdens does not operate to
reduce the NRI;
 
2.    liens for Taxes, or assessments not yet due and delinquent or, if
delinquent, that are being contested in good faith in the normal course of
business and for which BBC shall retain responsibility;
 
3.    all rights to consent by, required notices to, filings with, or other
actions by federal, state, local or foreign governmental bodies, in connection
with the conveyance of the applicable Asset if the same are customarily obtained
after such conveyance;
 
4.    rights of reassignment upon the surrender or expiration of any Lease;
 
5.    the terms and conditions of the Material Agreements and all documents of
record to the extent such do not decrease the NRI for the affected Asset or
increase the WI for such Asset without a corresponding proportionate increase in
the NRI for such Asset;
 
6.    easements, rights-of-way, servitudes, permits, surface leases and other
rights with respect to surface operations, on, over or in respect of any of the
Assets or any
-7-

--------------------------------------------------------------------------------




restriction on access thereto that do not materially interfere with the
operation of the affected Asset as has been conducted in the past or materially
affect the value thereof;
 
7.    liens to be released in connection with the Closing pursuant to
Section 12.3;
 
8.    assignments, conveyances or transfers of title to federal or State
leasehold that have been properly filed with the appropriate federal or State
agency, but which are pending approval by said agency and such approval is
purely administrative; and
 
9.    materialmen’s, mechanics’, operators’ or other similar liens arising in
the ordinary course of business incidental to operation of the Assets (i) if
such liens and charges have not been filed pursuant to law and the time for
filing such liens and charges has expired, (ii) if filed, such liens and charges
have not yet become due and payable or payment is being withheld as provided by
law, or (iii) if their validity is being contested in good faith by appropriate
action and for which BBC shall retain responsibility.
 
C.    Title Defect.   The term “Title Defect” means any lien, encumbrance, claim
or defect in or to real property title, excluding Permitted Encumbrances, that
alone or in combination with other defects renders the BBC's title to the Asset
(i) less than Defensible Title, and (ii) reduces the Allocated Value of the
affected Asset by more than $20,000.00 (with such amount being the “Individual
Title Threshold”) and (iii) if the Lease in question is part of the Non-Wellsite
Leasehold, the Lease, or BBC’s title to the Lease, has failed or is likely to
fail. Notwithstanding the foregoing, the following shall not be considered Title
Defects:  
 
1.    defects in the chain of title, consisting of the failure to recite marital
status in a document, unless SCE provides reasonable written evidence that such
failure or omission has resulted in another party claiming title to the relevant
Asset;
 
2.    defects based on a lack of information or incorrect information in BBC’s
files;
 
3.    defects arising out of lack of survey;
 
4.    defects based on failure to record Leases issued by the BLM or any state,
or any assignments of record title or operating rights in such Leases, in the
real property or other county records of the county in which such Asset is
located; provided that such Leases or assignments are properly filed with the
applicable federal or state office;
 
6.    defects that are uncontrovertibly defensible by possession under
applicable statutes of limitation for adverse possession or for prescription;
 
7.    defects based on (i) a gap in BBC’s chain of title in the BLM records as
to federal leases, or in the state’s records as to state leases or in the county
records as to fee leases (subject to subsection 6. above), unless such gap is
affirmatively shown to exist in such records and written evidence of such break
in the chain of title shall be included in a Notice of Title Defects, and
provided further, the consequence of such break in the chain of title must
result in
-8-

--------------------------------------------------------------------------------




another party having a justiciable claim to a portion or all of the affected
Asset or (ii) lack of a receipt of formal approval by the BLM or State
authorities of previously submitted assignments; and
 
8.    any defect, other than those described in Section 4.1(D)(1) below, if the
net cumulative effect of such burdens does not operate to render Seller’s title
in any Asset less than Defensible Title.
 
D.    Title Defect Value.  “Title Defect Value” means the amount by which the
Allocated Value of an Asset has been reduced by a Title Defect. In determining
the Title Defect Value, the Parties intend to include only that portion of the
Asset affected by the defect. The Title Defect Value may not exceed the
Allocated Value of the Asset and shall be determined by the Parties in good
faith taking into account all relevant factors, including without limitation,
the following:
 
1.    If the Title Defect is a lien or encumbrance on the Asset created by BBC,
BBC shall have the lien or encumbrance unconditionally released, and
consequently, there shall be no Title Defect Value associated with such lien or
encumbrance.
 
2.    If the Title Defect is an actual reduction in NRI or any other matter that
does not fall within the matters described in subsection 1, but causes Seller’s
title to be less than Defensible Title, then Seller and Buyer agree to a
downward adjustment equal to the amount determined by multiplying the Allocated
Value for the affected portion of the Assets by a fraction, the numerator of
which is the difference between the NRI set forth in Exhibit “A” and the actual
NRI, and the denominator of which is the NRI in Exhibit “A”. If the Title Defect
affects Non-Wellsite Leasehold, then Seller and Buyer agree to a downward
adjustment equal to the amount determined by multiplying the number of
Non-Wellsite Leasehold acres affected by the Title Defect by the allocated value
per acre, as set forth on Exhibit B.
 
4.2    Purchase Price Adjustments for Title Defects.
 
A.    Notices of Title Defects.  SCE shall give BBC a written “Title Defects
Notice” as soon as possible but no later than Wednesday, August 16, 2006 at 5:00
p.m. Mountain Time (the “Title Defect Date”). To be effective, each Title Defect
Notice must be in writing and must satisfy the following conditions precedent:
(i) name the affected Asset; (ii) describe each Title Defect in reasonable
detail; (iii) describe the basis for each Title Defect; (iv) attach Supporting
Documentation; (v) state the Allocated Value of the affected Asset; (vi) state
SCE’s good faith estimate of the Title Defect Value; and (vii) set forth the
computations, upon which SCE’s estimate is based. For the purposes of this
Section, “Supporting Documentation” for a particular Title Defect means if the
basis is derived from any document, a copy of such document (or pertinent part
thereof) or if the basis is derived from any gap in BBC’s chain of title, the
documents preceding and following the gap shall be attached, or in any case
other reasonable written documentation. If such Supporting Documentation is in
BBC’s possession, SCE agrees to provide a copy of such documentation to BBC, or
alternatively, a location where BBC can obtain such supporting documentation -
such as a file number etc.
-9-

--------------------------------------------------------------------------------




B.    Defect Adjustments.
 
1.    If an Asset is affected by a Title Defect, the Purchase Price will be
reduced under Section 2.4 and as set forth below, unless, at BBC’s election:
(i) BBC cures the Title Defect prior to Closing, (ii) SCE agrees to waive the
relevant Title Defect, (iii) BBC elects on or before Closing to cure such Title
Defect no later than 90 days after Closing; (iv) BBC, with SCE’s consent, which
SCE may withhold in its sole discretion, elects on or before Closing to
indemnify SCE against any loss attributable to the relevant Title Defect or (v)
BBC elects to exclude the affected portion of the Asset from the transaction and
reduce the Purchase Price by the Allocated Value of such Asset. The Purchase
Price shall be adjusted only if Title Defects that exceed the Individual Title
Threshold exceed 5% of the Purchase Price (the “Title Deductible”), and then the
Purchase Price shall be adjusted only for the amount exceeding the Title
Deductible, with such adjustment being the “Title Defect Adjustment.” The Title
Deductible and the Environmental Deductible are separate and distinct and
operate independently.
 
2.    If BBC elects to cure the relevant Title Defect post-Closing, BBC shall
assign the affected Asset to SCE at Closing and the Purchase Price will not be
reduced at Closing for such Title Defect. If BBC cures the relevant Title Defect
to SCE’s reasonable satisfaction, there shall be no adjustment to the Purchase
Price; subject to the Individual Title Threshold, if BBC does not cure the
relevant Title Defect to SCE’s reasonable satisfaction, the Purchase Price shall
be adjusted by an amount equal to the Title Defect Value attributable to the
applicable Title Defect, such adjustment and payment by BBC to SCE to be made
within 15 days of the determination that the alleged Title Defect will not be
cured to SCE’s reasonable satisfaction subject to BBC’s right to dispute such
determination in accordance with the provisions of Section 4.4.
 
4.3    Interest Additions.  Promptly on discovery, but on or before two days
prior to Closing, SCE shall in good faith notify BBC, or BBC shall in good faith
notify SCE, of any additional interest discovered by that Party that would be an
Asset hereunder, but BBC failed to list as an Asset (with such interest being an
“Interest Addition”); provided however, that the “Value of any Interest
Addition” (defined below) must exceed the Individual Title Threshold. Interest
Additions shall include without limitation, the failure to describe the interest
in detail and any interest that entitles BBC to receive more than the NRI or
obligates BBC to bear costs and expenses in an amount less than the WI without a
proportionate change in NRI. SCE acknowledges and agrees to comply with the
affirmative obligation set forth in the first sentence of this Section. Each
such notice of an Interest Addition shall be in writing and shall describe the
Interest Addition, the estimated Allocated Value for the Interest Addition, or
the amount by which the Allocated Value of the Asset has been increased by the
Interest Addition (“Value of Interest Addition”), together with the associated
computations and supporting documentation. The Parties shall determine the Value
of the Interest Addition in good faith in the same manner as provided in Section
4.1.D.2 taking into account all relevant factors. The Purchase Price shall be
increased for only those Interest Additions that exceed the Individual Title
Threshold (with the amount of such adjustment being the “Interest Addition
Adjustment”). Notwithstanding the foregoing, any net mineral acres delivered by
BBC over 17,030 net mineral acres shall be considered Interest Additions.
-10-

--------------------------------------------------------------------------------




4.4    Dispute Resolution.  The Parties agree to resolve disputes concerning
title matters pursuant to the Arbitration procedure set forth in Section 14.6.
 
4.5    Casualty Loss.  After the Effective Time and prior to Closing, if a
portion of the Assets is destroyed by fire or other casualty, or is taken or
threatened to be taken in condemnation or under the right of eminent domain
(with such event being a “Casualty Loss”), SCE shall purchase the Asset at
Closing for the Allocated Value of the Asset reduced by the estimated cost to
repair or replace such Asset (with equipment of similar utility) up to the
Allocated Value thereof (the reduction being the “Net Casualty Loss”). At its
sole option, BBC may elect to cure such Casualty Loss. If BBC elects to cure
such Casualty Loss, BBC may replace any personal property that is the subject of
a Casualty Loss with equipment of similar grade and utility. If BBC cures the
Casualty Loss, SCE shall purchase the affected Asset at Closing for the
Allocated Value thereof without any Purchase Price Adjustment for such Casualty
Loss. BBC shall retain all rights to receive insurance, damage, or condemnation
payments with respect to a Casualty Loss.
 
4.6    Preferential Rights and Consents.  To BBC’s knowledge, the preferential
purchase rights and/or required consents affecting the Assets are set forth on
Exhibit E. To the extent that there are preferential purchase rights or required
consents affecting the Assets, the provisions of this Section 4.6 shall apply.
BBC shall use its reasonable efforts to obtain all required consents and to give
notices required in connection with preferential purchase rights prior to
Closing. If SCE discovers Assets subject to preferential purchase rights and/or
required consents that are not set forth on Exhibit E during the course of SCE’s
due diligence activities, SCE shall notify BBC immediately and BBC shall use its
reasonable efforts to obtain such consents or obtain waivers and to give the
notices required in connection with the preferential rights prior to Closing.
 
A.    Required Consents.  Except for consents and approvals which are
customarily obtained post-Closing, and those consents which would not invalidate
the conveyance of the Assets if a consent is required to convey an interest in
an Asset, (with such consents being “Required Consents”), and if a Required
Consent to assign any Asset has not been obtained as of the Closing, then
(i) the portion of the Assets for which such Required Consent has not been
obtained shall not be conveyed at the Closing, (ii) the Allocated Value for that
Asset shall not be paid to BBC, and (iii) BBC shall use its reasonable efforts
to obtain such Required Consent as promptly as possible following Closing. If
such Required Consent has been obtained as of the Final Settlement Date, BBC
shall convey the affected Asset to SCE effective as of the Effective Time and
SCE shall pay BBC the Allocated Value of the affected Asset, reduced by the
amount of any net proceeds from the affected Asset attributable to the period of
time after the Effective Time with BBC retaining such net proceeds attributable
to the period of time after the Effective Time until the affected Asset is
assigned, and with BBC bearing all attendant Property Costs for the affected
Asset accruing during this period of time. If such Required Consent has not been
obtained as of the Final Settlement Date, the affected Asset shall be deemed to
be an Excluded Asset and BBC shall retain such Asset and the Purchase Price
shall be deemed to be reduced by an amount equal to the Allocated Value of the
particular Asset (with such adjustment being an “Exclusion Adjustment”). SCE
shall reasonably cooperate with BBC in obtaining any Required Consent including
providing assurances of reasonable financial
-11-

--------------------------------------------------------------------------------




conditions, but SCE shall not be required to expend funds or make any other type
of financial commitments a condition of obtaining such consent.
 
B.    Preferential Purchase Rights. 
 
1.    If any preferential right to purchase any portion of the Assets is
exercised and consummated prior to the Closing Date, that portion of the Assets
affected by such preferential purchase right shall be excluded from the Assets
and the Purchase Price shall be adjusted downward by an amount equal to the
Allocated Value of such affected Assets without the requirement for SCE to give
notice (with such adjustment being an “Exclusion Adjustment”).
 
2.    If by Closing, the time frame for the exercise of such preferential
purchase rights has not expired and BBC has not received notice of an intent not
to exercise or a waiver of the preferential purchase right, that portion of the
Assets affected by such preferential purchase right shall be included in the
Assets and assigned to SCE at Closing. If such preferential purchase right is
exercised, the provisions of Section 4.6.B.3 shall apply.
 
3.    If the affected Asset has been conveyed to SCE at Closing, and a
preferential purchase right affecting the Asset is consummated after Closing,
SCE agrees to convey such affected Asset to the party exercising such
preferential purchase right on the same terms and conditions under which BBC
conveyed such Assets to SCE and retain all amounts paid by the party exercising
such preferential right to purchase. In the event of such exercise, SCE shall
prepare, execute and deliver a form of conveyance of such Asset to such
exercising party, such conveyance to be in form and substance as provided in
this Agreement, and BBC agrees to hold harmless and indemnify SCE from any and
all liabilities and obligations associated with such conveyed Asset.
 
C.    Exclusive Remedy.  The remedies set forth in this Section 4.6 are the
exclusive remedies under this Agreement for exercised preferential purchase
rights and required consents to assign the Assets.
 
ARTICLE 5
ENVIRONMENTAL MATTERS
 
The provisions of this Article apply only to the environmental matters
associated with the Assets as the result of oil and gas operations on the Land.
 
5.1    Definitions.  For the purposes of the Agreement, the following terms
shall have the following meanings:
 
“Environmental Consultant” means a third party consultant reasonably acceptable
to SCE and BBC.
 
“Environmental Defect” means (a) a condition in, on or under an Asset
(including, without limitation, air, land, soil, surface and subsurface strata,
surface water and ground water) attributable to the period of time prior to the
Effective Time that (i) causes an Asset to be in
-12-

--------------------------------------------------------------------------------




material violation of an Environmental Law, or (ii) requires Remediation under
an Environmental Law and (b) the cost to remediate the Environmental Defect
exceeds $20,000 per incident or condition, net to Seller’s interest (“Individual
Environmental Threshold”). The Parties agree that each Environmental Defect will
be addressed as a single incident or condition, and that Environmental Defects
will not be aggregated on a per well basis or a per condition basis or
otherwise, and that the term “per incident or condition” in the preceding
sentence shall be interpreted accordingly. The terms and conditions of the
Leases, or NEPA Documents (as defined below), or any restrictions imposed by any
governmental authority having jurisdiction over the Assets shall not be the
basis for an Environmental Defect, and Buyer accepts the risk of the foregoing
 
“Environmental Deductible” means 5% of the Purchase Price.
 
“Environmental Defect Notice” means each written notice given by SCE to BBC
alleging an Environmental Defect. To be effective, each Environmental Defect
Notice must be in writing and must satisfy the following conditions precedent:
(i) name the affected Asset, (ii) describe the condition that causes the
Environmental Defect, (iii) provide reasonable factual substantiation for the
Environmental Defect, and (iv) state the estimated Remediation Cost as
calculated by the Environmental Consultant. To be valid, all Environmental
Defect Notices must be received by BBC on or before Wednesday August 16, 2006 at
5:00 p.m. Mountain Time. For the purpose of the preceding sentence, “factual
substantiation for the Environmental Defect” shall mean reports prepared by, or
the basis of tests performed by the Environmental Consultant.
 
“Environmental Defect Value” means the costs to remediate that particular
Environmental Defect.
 
“Environmental Law” means any law, statute, rule, regulation, code, ordinance or
order issued by any federal, state, or local governmental entity in effect on or
before the Effective Time regulating or imposing liability or standards of
conduct concerning protection of the environment or human health and safety or
the release or disposal of waste or hazardous materials.
 
“Remediation” means actions taken to correct an Environmental Defect or
otherwise required to remediate in compliance with applicable Environmental Law,
as recommended in writing by the Environmental Consultant.
 
5.2    NEPA Documents.  The Assets may be subject to National Environmental
Policy Act documents, including the following: (i) Record of Decision for the
Resource Management Plan/Final Environmental Impact Statement for the Buffalo
Resource Area (1985) and accompanying Draft Environmental Impact Statement
(1984) and Final Environmental Impact Statement (1985); (ii) the Decision Record
for the Coal Bed Methane Environmental Assessment for Western Campbell County
and Easter Johnson County, Wyoming (1990); (iii) the Record of Decision and
Resource Management Plan Amendments for the Powder River Basin Oil and Gas
Project (2003) and accompanying Draft Environmental Impact Statement (2002) and
Final Environmental Impact Statement (2003); (iv) Decision Record, Finding of No
Significant Impact, and Environmental Assessment, (Retrospective) Oil and Gas
Leasing in the Buffalo Field Office (2005); and (v) Environmental Assessment
(Prospective) Oil and Gas Leasing in the
-13-

--------------------------------------------------------------------------------




Buffalo Field Office (pending), see 69 Fed. Reg. 75,336 (Dec. 16, 2004)
(collectively, the “NEPA Documents”). Buyer agrees to take title to the Assets
at Closing subject to the terms and conditions set forth in the NEPA Documents,
and that the terms and conditions set forth in the NEPA Documents shall not be
the basis for a Title Defect, Environmental Defect, or other Purchase Price
adjustment.
 
5.3    Environmental Liabilities and Obligations. 
 
A.    Assumed Environmental Liabilities.  Except for Retained Environmental
Liabilities (as defined below), at Closing, Buyer agrees to assume and pay,
perform, fulfill and discharge all liabilities and obligations related to, and
release Seller from all Losses relating to, the environmental conditions in, on
or under the Assets attributable to the period of time before and after the
Effective Time, including without limitation any and all liability for (i)
ground water contamination, (ii) Naturally Occurring Radioactive Materials,
(iii) man-made material fibers, and (iv) the obligation to plug and abandon all
of the wells located on the Lands and reclamation of existing well sites on the
Lands (collectively, the “Assumed Environmental Liabilities”). If Buyer fails to
timely deliver an Environmental Defect Notice with respect to an Asset, or if
the aggregate of all Environmental Defects is equal to or less than the
Environmental Deductible (as defined in Section 5.1),Buyer shall be deemed to
(i) accept the environmental condition(s) in, on and under that Asset or the
Assets, (ii) have waived its right to claim an Environmental Defect with respect
to that particular condition in, on or under the Assets, and (iii) include the
particular environmental condition(s) as part of the Assumed Environmental
Liabilities.
 
B.    Retained Environmental Liabilities.  If Seller receives an Environmental
Defect Notice for a particular Environmental Defect and such Environmental
Defect Notice is not contested under the provisions of Section 5.5, and Seller
elects to retain the Assets affected by such Environmental Defect pursuant to
Section 5.4.B, Seller agrees to retain all claims, cost, expenses, liabilities
and obligations accruing or relating to the Environmental Defect that was the
subject of the Environmental Defect Notice (the “Retained Environmental
Liabilities”). Timely receipt of an Environmental Defect Notice and verification
of the Remediation Costs by the Environmental Consultant are conditions
precedent to Seller’s obligation to retain liability for Retained Environmental
Liabilities.
 
5.4    Remedies. 
 
A.    Environmental Defects less than the Environmental Deductible.  If the
aggregate Environmental Defect Values of all Environmental Defect Notices timely
delivered to BBC is less than or equals the Environmental Deductible, the
Environmental Defects identified in such notices will not be Retained
Environmental Liabilities; accordingly, BBC will have no obligation hereunder
with respect thereto and SCE agrees to assume, and release BBC from, the
obligations with respect thereto as part of the Assumed Environmental
Liabilities. The Environmental Deductible and the Title Deductible are separate
and distinct and operate independently and each is a deductible and not a
threshold.
 
B.    Environmental Defects Greater than the Environmental Deductible.  If the
aggregate Environmental Defect Values of all Environmental Defect Notices timely
delivered to
-14-

--------------------------------------------------------------------------------




BBC exceeds the Environmental Deductible then BBC shall be liable for only that
portion of any Losses attributable thereto which exceeds the Environmental
Deductible. For those Environmental Defects not contested by BBC which aggregate
more than the Environmental Deductible, BBC shall elect one of the following
options: (i) remediate the condition on the affected Assets comprising the
specified Environmental Defect(s) as promptly as practicable (and retain its
obligation to indemnify and defend SCE from any Losses relating to such
Environmental Defects), such remediation to be consistent with Environmental
Laws and subject to the Environmental Deductible; or (ii) at Closing pay SCE its
estimate of the Environmental Defect Value in excess of the Environmental
Deductible (“Environmental Defect Adjustment”), in which event SCE shall release
BBC from any further Retained Environmental Liability relating to the
Environmental Defects so satisfied or (iii) if the Environmental Defect Value
exceeds the Allocated Value of an Asset, Seller may elect to exclude such Asset
from this Transaction and reduce the Purchase Price by the Allocated Value of
that Asset.
 
5.5    Contested Environmental Defects.  If BBC contests the existence of an
Environmental Defect or the Environmental Defect Value, BBC shall notify SCE in
writing on or before five days after receipt of the Environmental Defect Notice
(“Rejection Notice”). The Rejection Notice shall state with reasonable
specificity the basis of the rejection of the Environmental Defect or the
Environmental Defect Value. Within 5 business days of receipt of the Rejection
Notice, representatives of SCE and BBC knowledgeable in environmental matters
shall meet and, either (i) mutually agree to reject the particular Environmental
Defect or (ii) agree on the validity of such Environmental Defect and the
Environmental Defect Value. If the Parties cannot agree on either options (i) or
(ii) in the preceding sentence, the Environmental Defect and/or the
Environmental Defect Value subject to the Rejection Notice shall be resolved in
accordance with the arbitration procedures set forth in Section 14.6. If BBC
fails to timely deliver a Rejection Notice, BBC shall be deemed to have accepted
the validity of the Environmental Defect and SCE’s estimate of the Environmental
Defect Value, and shall be deemed to have waived its own option to contest the
Environmental Defect pursuant to this Section.
 
5.6    Exclusive Remedies.  The rights and remedies granted each Party in this
Article, together with the indemnifications set forth in Article 14 and the
rights of each Party to not close pursuant to Articles 10 and 11 are the
exclusive rights and remedies against the other Party related to any
Environmental Defect or other environmental matters.
 
ARTICLE 6
SELLER’S REPRESENTATIONS 
 
The Parties agreement with respect to Title Matters and Environmental Matters is
set forth in Articles 4 and 5 respectively, and the provisions of those Articles
set forth BBC’s representations with respect to Title Matters and Environmental
Matters. Except for Title Matters and Environmental Matters, BBC makes the
following representations as of the execution of this Agreement and as of
Closing:
-15-

--------------------------------------------------------------------------------




6.1    BBC Representations.
 
A.    Existence.  BBC is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Texas and is
qualified to do business in Wyoming.
 
B.    Power and Authority.  BBC has all requisite power and authority to own the
Assets, to carry on its business as presently conducted to execute, deliver, and
perform this Agreement and each other document executed or to be executed by BBC
in connection with the Transaction. The execution, delivery, and performance by
BBC of this Agreement and each other document executed or to be executed by BBC
in connection with the Transaction and the consummation by it of the Transaction
have been duly authorized by all necessary company action of BBC.
 
C.    No Violation.  The execution and delivery of this Agreement does not (i)
create a lien or encumbrance on the Assets that will remain in existence after
Closing, (ii) violate, or be in conflict with, any provision of BBC’s governing
documents, or any provision of any statute, rule or regulation applicable to BBC
or the Assets or any material lease, contract, agreement, instrument or
obligation to which BBC is a party or by which BBC or the Assets are bound, or
(iii) violate, or be in conflict with any judgment, decree or order applicable
to BBC.
 
6.2    Authorization and Enforceability.  This Agreement and each other document
executed by BBC in connection with this Transaction constitutes BBC’s legal,
valid and binding obligation, enforceable in accordance with their respective
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and other laws for the protection of creditors and
equitable principles which may limit the availability of certain equitable
remedies (such as specific performance) in certain instances.
 
6.3    Liability for Brokers’ Fees.  BBC has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to this
Transaction for which SCE shall have any responsibility whatsoever.
 
6.4    No Bankruptcy.  There are no bankruptcy proceedings pending, being
contemplated by or, to the knowledge of BBC, threatened against BBC by any third
party.
 
6.5    Litigation.  BBC has not received a written claim or written demand
notice that has not been resolved that would adversely affect any of the Assets.
There are no actions, suit, ongoing governmental investigations, written
governmental inquiries or proceedings pending or, to the knowledge of BBC,
threatened against BBC or any of the Assets, in any court or by or before any
federal, state, municipal or other governmental agency that relate to any of the
Assets, or that would affect the BBC’s ability to execute and deliver this
Agreement or to consummate this Transaction.
 
6.6    Capital Projects.  Exhibit F is a list and description of all wells or
other specified capital projects to the extent such capital projects will extend
beyond the Effective Time, and associated costs or estimates thereof to the
extent such costs or estimates exceed $25,000 per well or project net to BBC’s
interest, may be referred to as the “Capital Projects.” All costs and
-16-

--------------------------------------------------------------------------------




expenses incurred by the Parties with respect to the Capital Projects will be
apportioned between the Parties as of the Effective Time, with SCE assuming all
post-Effective Time costs and expenses and BBC retaining all pre-Effective Time
costs and expenses.
 
6.7    Insurance.  BBC maintains, and through the Closing Date will maintain,
with respect to the Assets, the insurance coverage described on Exhibit G.
 
6.8    Judgments.  There are no unsatisfied judgments or injunctions issued by a
court of competent jurisdiction or other governmental agency outstanding against
BBC that would be reasonably expected to materially interfere with the operation
of any of the Assets, or materially affect the value of any of the Assets, or
impair BBC’s ability to enter into this Agreement or consummate this
Transaction.
 
6.9    Compliance with Law.  BBC has not received a written notice of a material
violation of any statute, law, ordinance, regulation, permit, rule or order of
any federal, state, tribal or local government or any other governmental
department or agency, or any judgment, decree or order of any court, applicable
to the Assets or operations on the Assets, which remains uncured.
 
6.10    Material Agreements.  To the extent not listed elsewhere in this
Agreement and except for the Leases, Exhibit D is a list of all agreements that
are material to the ownership and operation of the Assets (with such agreements
listed on Exhibit D being the “Material Agreements”).
 
6.11    Governmental Permits.  To the best of BBC’s knowledge, BBC has all
governmental licenses, filings and permits (including, without limitation,
permits, licenses, approval registrations, notifications, exemptions and any
other authorizations pursuant to Law) necessary or appropriate to own and
operate the Assets as presently being owned and operated. BBC has not received
written notice of any violations in respect of any such licenses or permits that
remains uncured. Except for those permits listed on Exhibit I, all such permits
are transferable to SCE. All of BBC’s representations related to governmental
licenses, filings and permits (including, without limitation, permits, licenses,
approval registrations, notifications, exemptions and any other authorizations
pursuant to Environmental Laws) related to Environmental Laws are set forth in
Section 5.2. BBC makes no representations as to SCE’s ability to obtain permits
for future operations.
 
6.12    Hydrocarbon Sales Contracts.  Except for the Hydrocarbon Sales Contracts
listed in Exhibit H, no Hydrocarbons are subject to a sales contract (other than
division orders or spot sales agreements terminable on no more than 30 days
notice) and no person has any call upon, option to purchase or similar rights
with respect to the production from the Assets. Proceeds from the sale of oil,
condensate, and gas from the Assets are being received in all respects by BBC in
a timely manner and are not being held in suspense for any reason.
 
6.13    Area of Mutual Interest and Other Agreements; Tax Partnerships.  To
BBC’s knowledge, no Asset is subject to (or has related to it) any area of
mutual interest agreements or any farm-out or farm-in agreement under which any
party thereto is entitled to receive
-17-

--------------------------------------------------------------------------------




assignments not yet made, or could earn additional assignments after the
Effective Time other than the Wells listed on Exhibit A as having an after
payout NRI. No Asset is subject to (or has related to it) any tax partnership.
 
6.14    Imbalance Volumes.
 
A.    Gas Pipeline Imbalances.  Except for the gas imbalances reflected on
Exhibit J (“Imbalance Volumes”), there do not exist any gas imbalances (i) which
are with gatherers processors, or transporters (ii) which are associated with
the Assets and (iii) where BBC has received a quantity of gas prior to the
Effective Time for which SCE will have a duty after the Effective Time to
deliver an equivalent quantity of gas or pay a sum of money.
 
B.    Wellhead Gas Imbalances.  Except for the Imbalances Volumes, there do not
exist any gas imbalances relating either to production from, or at the, wellhead
between co-tenants or working interest owners in a well, unit, or field which
are associated with the Assets where BBC has received any quantity of gas prior
to the Effective Time for which SCE will have a duty after the Effective Time to
deliver an equivalent quantity of gas or pay a sum of money.
 
6.15    Records.  BBC makes no representations regarding the accuracy of any of
the Records, and SCE expressly agrees that any conclusions drawn therefrom shall
be the result of its own independent review and judgment. 
 
6.16    Suspense Accounts.  Except for the suspense accounts identified to SCE
in writing on or before the 25th day after execution of this Agreement
(“Suspense Accounts”), as of May 1, 2006, none of the BBC interests in the Wells
and Hydrocarbons produced from the Assets were in suspense and BBC is not
holding in suspense for any third party any proceeds from production from the
Wells for which BBC is responsible for making payment.
 
ARTICLE 7
BUYER’S REPRESENTATIONS 
 
SCE makes the following representations to BBC as of the execution of this
Agreement and as of Closing:
 
7.1    SCE Representations.
 
A.    Existence.  SCE is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Colorado and is qualified to do
business in Wyoming.
 
B.    Power and Authority.  SCE has all requisite power and authority to own the
Assets, to carry on its business as presently conducted, to execute, deliver,
and perform this Agreement and each other document executed or to be executed by
SCE in connection with the Transaction. The execution, delivery, and performance
by SCE of this Agreement and each other document executed or to be executed by
SCE in connection with the Transaction and the consummation by it of the
Transaction have been duly authorized by all necessary company action of SCE.
-18-

--------------------------------------------------------------------------------




C.     No Violation.  The execution and delivery of this Agreement does not (i)
create a lien or encumbrance on the Assets that will remain in existence after
Closing, (ii) violate, or be in conflict with, any provision of SCE’s governing
documents, or any provision of any statute, rule or regulation applicable to SCE
or the Assets or any material lease, contract, agreement, instrument or
obligation to which SCE is a party or by which SCE or the Assets are bound, or
(iii) violate, or be in conflict with any judgment, decree or order applicable
to SCE.
 
7.2    Authorization and Enforceability.  The execution, delivery and
performance of this Agreement and this Transaction have been duly and validly
authorized by all requisite action on behalf of SCE. This Agreement and each
other document executed by SCE in connection with this Transaction constitutes
SCE’s legal, valid and binding obligation, enforceable in accordance with their
respective terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and similar laws for the protection of creditors and
equitable principles which may limit the availability of certain equitable
remedies (such as specific performance) in certain instances.
 
7.3    Liability for Brokers’ Fees.  SCE has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to this
Transaction for which BBC shall have any responsibility whatsoever.
 
7.4    Litigation.  There is no action, suit, proceeding, claim or investigation
by any person, entity, administrative agency or governmental body pending or, to
SCE’s knowledge, threatened against it before any governmental authority that
impedes or is likely to impede SCE’s ability to consummate this Transaction and
to assume the liabilities to be assumed by SCE under this Agreement, including
without limitation, the Assumed Liabilities.
 
7.5    Securities Laws.  SCE is familiar with the Assets and it is a
knowledgeable, experienced and sophisticated investor in the oil and gas
business. SCE understands and accepts the risks and absence of liquidity
inherent in ownership of the Assets. SCE acknowledges that the Assets are or may
be deemed to be “securities” under the Securities Act of 1933, as amended, and
certain applicable state securities or Blue Sky laws and that resales thereof
may therefore be subject to the registration requirements of such acts. The
Assets are being acquired solely for SCE’s own account for the purpose of
investment and not with a view to resale, distribution or granting a
participation therein in violation of any securities laws.
 
7.6    Financial Resources.  SCE has the financial resources available to close
this Transaction without financing that is subject to any contingency.
 
7.7    Records.  SCE acknowledges that BBC is making available to it the Records
and the opportunity to examine, to the extent it deems necessary in its sole
discretion, all real property, personal property and equipment associated with
the Assets. Except for the representations of BBC contained in this Agreement,
SCE acknowledges and agrees that BBC has not made any representations or
warranties, express or implied, written or oral, as to the accuracy or
completeness of the Records or any other information relating to the Assets
furnished or to be furnished to SCE or its representatives by or on behalf of
BBC, including without limitation any estimate with respect to the value of the
Assets, estimates or any
-19-

--------------------------------------------------------------------------------




projections as to reserves and/or events that could or could not occur, future
operating expenses, future workover expenses and future cash flow.
 
7.8    Independent Evaluation.  In entering into this Agreement, SCE
acknowledges and affirms that it has relied and will rely solely on the terms of
this Agreement and upon its independent analysis, evaluation and investigation
of, and judgment with respect to, the business, economic, legal, tax or other
consequences of this Transaction including its own estimate and appraisal of the
extent and value of the petroleum, natural gas and other reserves of the Assets,
the value of the Assets and future operation, maintenance and development costs
associated with the Assets. SCE owns and operates other oil and gas properties
similar in nature and kind to the Assets and is aware of the geologic factors
and risks associated with operating oil and gas wells in the area of the Assets.
Accordingly, SCE assumes the risk of disposal of produced waters from the Wells
and the downhole condition of the Wells. Except as expressly provided in this
Agreement, BBC shall not have any liability to SCE or its affiliates, agents,
representatives or employees resulting from any use, authorized or unauthorized,
of the Records or other information relating to the Assets provided by or on
behalf of BBC.


ARTICLE 8
COVENANTS AND AGREEMENTS
 
8.1    Covenants and Agreements of BBC.  BBC covenants and agrees with SCE as
follows:
 
A.    Operations Prior to Closing.  From the date of execution hereof to the
Closing, BBC will operate the Assets in a good and workmanlike manner and
consistent with past practices. BBC agrees to maintain the insurance now in
effect with respect to the Assets through the date of Closing. From the date of
execution of this Agreement to the Closing Date, BBC shall pay or cause to be
paid its proportionate shares of all Property Expenses incurred in connection
with the ownership or operations of the Assets. Except for Capital Projects, BBC
will timely notify SCE of proposed activities and major capital expenditures
that could reasonably be expected to cost in excess of $25,000 per activity net
to BBC’s interests conducted on the Assets and will keep SCE timely informed of
all material developments affecting any of the Assets.
 
B.    Restriction on Operations.  Except in the case of an emergency, BBC will
promptly inform SCE of all requests for commitments to expend funds in excess of
$25,000 with respect to the Assets. Without the prior written consent of SCE,
BBC shall not:
 
1.    enter into any new agreements or commitments with respect to the Assets
which extend beyond the Closing;
 
2.    commit to or incur any expenditures in excess of $25,000 (net to BBC’s
interest) with respect to any part of the Assets;
 
3.    make any nonconsent elections with respect to operations affecting the
Assets;
-20-

--------------------------------------------------------------------------------


 
4.    abandon any Well or release (or permit to terminate), or modify or reduce
its rights under all or any portion of any of the Leases;
 
5.    modify or terminate any of the Material Agreements or waive or relinquish
any right thereunder;
 
6.    agree to any renegotiated price, take or other terms under existing gas
purchase agreements;
 
7.    agree to any credit or prepayment arrangement that would reduce the share
of gas deliverable with respect to the Assets following the Effective Time;
 
8.    enter into any agreement or instrument for the sale, treatment, or
transportation of production from the Assets (except for sales agreements
terminable on no more than 30 days’ notice);
 
9.    create any material gas imbalance affecting the Assets;
 
10.    encumber, sell or otherwise dispose of any of the Assets, other than
personal property that is replaced by equivalent property or consumed in the
normal operation of the Assets; and
 
11.    except where necessary in the event of an emergency regarding BBC’s
interest in the Assets, propose (i) the drilling of any additional wells, (ii)
the deepening, plugging back or reworking of any Well, (iii) the conducting of
any other operations which require consent under the applicable operating
agreement, or (iv) the conducting of any other operations other than the normal
operation of the existing wells on the Assets.
 
C.    Notification of Claims.  BBC shall promptly notify SCE of any suit, action
or other written proceeding before any court or governmental agency and any
cause of action that relates to the Assets or that might, in BBC’s reasonable
judgment, result in impairment or loss of BBC’s title to any portion of the
Assets or the value thereof or that might hinder or impede the operation of the
Leases arising or threatened prior to the Closing.
 
D.    Existing Relationships.  Prior to the Closing, BBC shall not introduce any
new method of management, operation or accounting with respect to the Assets and
shall use all reasonable efforts to preserve its relationships with customers,
suppliers, distributors, contractors, operators, non-operators, royalty owners,
and others having business dealings with it in connection with the Assets.
 
E.    Consents.  For the purposes of obtaining the written consents required in
this Section 8.1, SCE designates the person set forth in Section 15.2. Such
consents may be obtained in writing by overnight courier or given by telecopy or
facsimile transmission.
-21-

--------------------------------------------------------------------------------




F.    Entity Status.  BBC shall maintain its company status from the date hereof
until Closing and through the Final Settlement to assure that as of the Closing
Date and the Final Settlement, BBC will not be under any material legal or
contractual restriction that would prohibit or delay the timely consummation of
this Transaction.
 
8.2    Covenants and Agreements of SCE.  SCE covenants and agrees with BBC as
follows:
 
A.    Entity Status.  SCE shall maintain its corporate status from the date
hereof until the Closing Date and the Final Settlement, and use all reasonable
efforts to assure that as of the Closing Date and the Final Settlement it will
not be under any material legal or contractual restriction that would prohibit
or delay the timely consummation of this Transaction.
 
B.    Replacement Bonds and Instruments.  At Closing, SCE shall provide
replacement instruments for each bond or similar contingent obligation given by
BBC securing its, or its contract operator’s, obligations relating to the
Assets, set forth on Exhibit O (collectively, the “Instruments”). As soon as
practical after Closing, SCE (with reasonable assistance of BBC as requested by
SCE) shall use its commercially reasonable efforts to obtain the release of the
Assets and/or BBC from the Instruments.
 
8.3    Covenants and Agreements of the Parties.  The Parties covenant and agree
as follows:
 
A.    Confidentiality.  All data and information, whether written or oral,
obtained from BBC in connection with this Transaction, including the Records,
whether obtained by SCE before or after the execution of this Agreement, and
data and information generated by SCE in connection with this Transaction
(collectively, the “Information”), is deemed by the Parties to be confidential
and proprietary to BBC. Until the Closing (and for a period of two year if
Closing should not occur for any reason), except as required by law or
applicable stock exchange rule and after consulting with BBC, SCE and its
officers, agents and representatives will hold in strict confidence the terms of
this Agreement, and all Information, except any Information which: (i) at the
time of disclosure to SCE by BBC is in the public domain; (ii) after disclosure
to SCE by BBC becomes part of the public domain by publication or otherwise,
except by breach of this commitment by SCE; (iii) SCE can establish by competent
proof was rightfully in SCE’s possession at the time of disclosure to SCE by
BBC; (iv) SCE rightfully receives from third parties free of any obligation of
confidence; or (v) is developed independently by SCE without the Information,
provided that the person or persons developing the data shall not have had
access to the Information.
 
B.    Return of Information.  If this Transaction does not close on or before
Closing, or such later date as agreed to by the Parties, SCE shall (i) return to
BBC all copies of the Information in possession of SCE obtained pursuant to any
provision of this Agreement, which Information is at the time of termination
required to be held in confidence pursuant to Section 8.3.A.; (ii) not utilize
or permit utilization of the Information to compete with BBC; and (iii) destroy
any and all notes, reports, studies or analyses based on or incorporating the
Information. The terms of Section 8.3A., B. and C. shall survive termination of
this Agreement.
-22-

--------------------------------------------------------------------------------




C.    Injunctive Relief.  SCE agrees that BBC will not have an adequate remedy
at law if SCE violates any of the terms of Sections 8.3A. and/or B. In such
event, BBC will have the right, in addition to any other it may have, to obtain
injunctive relief to restrain any breach or threaten breach of the terms of
Sections 8.3.A. and/or B., or to obtain specific enforcement of such terms.
 
D.    Cure Period for Breach.  If any Party believes any other Party has
breached the terms of this Agreement, the Party who believes the breach has
occurred shall give written notice to the breaching Party of the nature of the
breach and give the breaching Party 48 hours to cure. Notwithstanding the
foregoing, this Subsection shall not apply to breach of the Parties’ obligations
at Closing and shall not operate to delay Closing.
 
E.    Notice of Breach.  If either BBC or SCE develops or possesses information
that leads it to believe that the other Party may have breached a representation
or warranty under this Agreement, that Party shall promptly inform the other
Party of such potential breach so that it may attempt to remedy or cure such
breach prior to Closing. The provisions of this Agreement and the various
documents and agreements to be executed and delivered pursuant hereto relating
to representations, warranties, indemnities and agreements of BBC or SCE shall
not be altered or modified by the Closing or by SCE’s or BBC’s knowledge of any
event or SCE’s or BBC’s review of any documents or other matters except as
expressly provided herein to the contrary.
 
ARTICLE 9
TAX MATTERS
 
9.1    Apportionment of Tax Liability.  “Taxes” shall mean all ad valorem,
property, production, excise, net proceeds, severance and all other taxes and
similar obligations assessed against the Assets or based upon or measured by the
ownership of the Assets or the production of Hydrocarbons or the receipt of
proceeds therefrom, other than income taxes. All Taxes based on or attributable
to the ownership of, or based on production of hydrocarbons shall be deemed
attributable to the period during which such production occurred, with the
exception of severance taxes, which shall be based on the date such severance
taxes were assessed. All Taxes for all taxable periods that begin before and end
after the Effective Time shall be prorated between SCE and BBC as of the
Effective Time. The apportionment of Taxes between the Parties shall take place
in the Preliminary Statement and Settlement Statement, using estimates of such
Taxes if actual numbers are not available. Subject to the provisions of
Section 14.3, Taxes are considered part of the Property Expenses.
 
9.2    Calculation of Tax Liability.  Consistent with Section 9.1, and based on
the best current information available as of Closing, the proration of Taxes
shall be made between the Parties as an adjustment to the Purchase Price
pursuant to Section 2.4 and thereafter pursuant to the provision of
Section 14.3.
 
9.3    Tax Reports and Returns.  BBC agrees to file all tax returns for the
period of time prior to the Effective Time, and SCE agrees to file all tax
returns for the period of time after Effective Time. The Party not filing the
return agrees to provide the Party filing the return
-23-

--------------------------------------------------------------------------------


 
with appropriate information which is necessary to file any required tax reports
and returns related to the Assets. SCE agrees to file all tax returns and
reports applicable to the Assets that are required to be filed after the
Closing, and pay all required Taxes payable with respect to the Assets subject
to the provisions of Sections 9.1 and 14.3.
 
9.4    Sales Taxes.  SCE shall be liable for and shall indemnify BBC for, any
sales and use taxes, conveyance, transfer and recording fees and real estate
transfer stamps or taxes that may be imposed on any transfer of the Assets
pursuant to this Agreement. If required by applicable law, BBC shall, in
accordance with applicable law, calculate and remit any sales or similar taxes
that are required to be paid as a result of the transfer of the Assets to SCE
and SCE shall promptly reimburse BBC therefor. If BBC receives notice that any
sales and/or use taxes are due, BBC shall promptly forward such notice to SCE
for handling.
 
ARTICLE 10
CONDITIONS PRECEDENT TO CLOSING
 
10.1    BBC’s Conditions Precedent.  The obligations of BBC at the Closing are
subject, at the option of BBC, to the satisfaction or waiver at or prior to the
Closing of the following conditions precedent:
 
A.    All representations and warranties of SCE contained in this Agreement are
true in all material respects (considering this Transaction as a whole) at and
as of the Closing in accordance with their terms as if such representations and
warranties were remade at and as of the Closing. SCE has performed and satisfied
all covenants and agreements required by this Agreement to be performed and
satisfied by SCE at or prior to the Closing in all material respects and SCE
shall deliver a certificate to SCE confirming the foregoing;
 
B.    No order has been entered by any court or governmental agency having
jurisdiction over the Parties or the subject matter of this Agreement that
restrains or prohibits this Transaction and that remains in effect at the time
of Closing; and
 
C.    The aggregate net reduction to the Purchase Price due to Title Defects,
Interest Additions, Environmental Defects, and reductions based on breaches of
representations and warranties, but excluding reductions for Exclusion
Adjustments does not exceed in the aggregate 10% of the Purchase Price.
 
10.2    SCE’s Conditions Precedent.  The obligations of SCE at the Closing are
subject, at the option of SCE, to the satisfaction or waiver at or prior to the
Closing of the following conditions precedent:
 
A.    All representations and warranties of BBC contained in this Agreement are
true in all material respects at and as of the Closing in accordance with their
terms as if such representations were remade at and as of the Closing. BBC has
performed and satisfied all covenants and agreements required by this Agreement
to be performed and satisfied by BBC at or prior to the Closing in all material
respects and BBC shall deliver a certificate to SCE confirming the foregoing;
-24-

--------------------------------------------------------------------------------


 
B.    No order has been entered by any court or governmental agency having
jurisdiction over the Parties or the subject matter of this Agreement that
restrains or prohibits this Transaction and that remains in effect at the time
of Closing; and
 
C.    The aggregate net reduction to the Purchase Price due to Title Defects,
Interest Additions, Environmental Defects, and reductions based on breaches of
representations and warranties, but excluding reductions for Exclusion
Adjustments does not exceed in the aggregate 10% of the Purchase Price.
 
ARTICLE 11
RIGHT OF TERMINATION AND ABANDONMENT
 
11.1    Termination.  This Agreement may be terminated in accordance with the
following provisions:
 
A.    by BBC if either BBC’s conditions set forth in Section 10.1 are not
satisfied through no fault of BBC, or are not waived by BBC, as of the Closing
Date;
 
B.    by SCE if SCE’s conditions set forth in Section 10.2 are not satisfied
through no fault of SCE, or are not waived by SCE, as of the Closing Date; and
 
C.    by either Party if the Purchase Price reduction described in either
Sections 10.1C. or 10.2C. has occurred and not been waived by both BBC and SCE.
 
11.2    Liabilities Upon Termination. 
 
A.    SCE’s Breach  If Closing does not occur because SCE wrongfully fails to
tender performance at Closing or otherwise breaches this Agreement prior to
Closing, and BBC is ready to close, BBC shall retain the Deposit, together with
interest thereon, as liquidated damages. SCE’s failure to close shall not be
considered wrongful if SCE has terminated this Agreement as of right under
Section 11.1. The remedy set forth herein shall be BBC’s sole and exclusive
remedy for SCE’s wrongful failure to close hereunder and BBC expressly waives
any and all other remedies, legal and equitable, that it otherwise may have had
for SCE’s wrongful failure to Close.
 
B.    BBC’s Breach  If Closing does not occur because BBC wrongfully fails to
tender performance at Closing or otherwise breaches this Agreement prior to
Closing, and SCE is ready and otherwise able to close, BBC shall return the
Deposit, together with interest thereon, to SCE 15 days after the determination
that the Closing will not occur, and the remedy set forth herein shall be SCE’s
sole and exclusive remedy for BBC’s wrongful failure to close hereunder.
 
C.    Termination Pursuant to Sections 11.1  If SCE or BBC terminates this
Agreement pursuant to Section 11.1 in the absence of a breach by the other
Party, neither SCE nor BBC shall have any liability to the other Party for
termination of this Agreement, BBC shall return the Deposit, together with
interest thereon, to SCE immediately after the determination that the Closing
will not occur.
-25-

--------------------------------------------------------------------------------


 
ARTICLE 12
CLOSING
 
12.1    Date of Closing.  The “Closing” of this Transaction shall be held on or
before Wednesday August 30, 2006. The date the Closing actually occurs is called
the “Closing Date.”
 
12.2    Place of Closing.  The Closing shall be held at the offices of BBC in
Denver, Colorado, at 9:00 a.m. or at such other time and place as SCE and BBC
may agree in writing.
 
12.3    Closing Obligations.  At Closing, the following events shall occur, each
being a condition precedent to the others and each being deemed to have occurred
simultaneously with the others:
 
A.    BBC shall execute, acknowledge and deliver to SCE, an Assignment, Bill of
Sale and Conveyance in the form attached as Exhibit K, in sufficient
counterparts for recording in each county where the Assets are located,
conveying the Assets to SCE as of the Effective Time, with (i) a special
warranty of the real property title by, through and under BBC but not otherwise,
and (ii) with all personal property and fixtures conveyed “AS IS, WHERE IS,”
with no warranties whatsoever, express, implied or statutory.
 
B.    BBC shall execute, acknowledge and deliver to SCE, an assignment on the
required governmental forms necessary to convey the Assets to SCE.
 
C.    BBC and SCE shall execute and deliver the Preliminary Settlement
Statement.
 
D.    SCE shall deliver the Closing Amount to the account at the bank designated
by BBC in writing, by wire transfer in immediately available funds, or by such
other method as agreed to by the Parties.
 
E.    SCE shall deliver to BBC the Officer Certificate, dated as of the Closing
Date, in form and substance as set forth in Exhibit L.
 
F.    BBC shall deliver to SCE the Officer Certificate, dated as of the Closing
Date, in form and substance as set forth in Exhibit M.
 
G.    BBC shall execute and deliver to SCE an affidavit of non-foreign status
and no requirement for withholding under Section 1445 of the Code in the form
attached as Exhibit N.
 
H.    SCE shall provide evidence that it has provided replacement Instruments as
set forth in Section 8.2B.
 
I.    BBC shall prepare, execute and deliver to SCE appropriate letters-in-lieu
of transfer orders.
-26-

--------------------------------------------------------------------------------


 
J.    SCE and BBC shall execute all documents necessary to transfer operations
on the BBC operated Assets to SCE or SCE’s designated operator.
 
K.    BBC shall make the Records available for pick up by SCE at Closing to the
extent possible, but in any event, within five business days after Closing.
 
L.    BBC and SCE shall take such other actions and deliver such other documents
as are contemplated by this Agreement.
 
M.    BBC shall transfer to SCE all Suspense Accounts, if any, being held by BBC
on behalf of third party payees, and SCE shall indemnify, defend and hold
harmless BBC from any and all Losses attributable to the Suspense Accounts so
transferred.
 
ARTICLE 13
POST-CLOSING OBLIGATIONS
 
13.1    Post-Closing Adjustments.
 
A.    Settlement Statement.  As soon as practicable after the Closing, but in no
event later than 90 days after Closing, BBC, with assistance from SCE’s staff,
will prepare and deliver to SCE, in accordance with customary industry
accounting practices, the Settlement Statement (the “Settlement Statement”)
setting forth each adjustment or payment that was not finally determined as of
the Closing and showing the calculation of such adjustment and the resulting
final purchase price (the “Final Purchase Price”). As soon as practicable after
receipt of the Settlement Statement, but in no event later than on or before 30
days after receipt of BBC’s proposed Settlement Statement, SCE shall deliver to
BBC a written report containing any changes that SCE proposes to make to the
Settlement Statement. SCE’s failure to deliver to BBC a written report detailing
proposed changes to the Settlement Statement by that date shall be deemed an
acceptance by SCE of the Settlement Statement as submitted by BBC. The Parties
shall agree with respect to the changes proposed by SCE, if any, no later than
45 days after receipt of BBC’s proposed Settlement Statement. The date upon
which such agreement is reached or upon which the Final Purchase Price is
established shall be herein called the “Settlement Date.” If the Final Purchase
Price is more than the Closing Amount, SCE shall pay BBC the amount of such
difference. If the Final Purchase Price is less than the Closing Amount, BBC
shall pay to SCE the amount of such difference. Any payment by SCE or BBC, as
the case may be, shall be made by wire transfer of immediately available funds
within 5 days of the Settlement Date. Any adjustments requiring additional
payment by either SCE or BBC shall also be made in the same manner.
 
B.    Dispute Resolution.  If the Parties are unable to resolve a dispute as to
the Final Purchase Price by 45 days after SCE’s receipt of BBC’s proposed
Settlement Statement, the Parties shall submit the dispute to binding
arbitration to be conducted pursuant to Section 14.6.
 
13.2    Records.  BBC shall make the Records available for pick up by SCE at
Closing to the extent possible, but in any event, within five business days
after Closing. BBC may retain copies of the Records and BBC shall have the right
to review and copy the Records
-27-

--------------------------------------------------------------------------------




during standard business hours upon reasonable notice for so long as SCE retains
the Records. SCE agrees that the Records will be maintained in compliance with
all applicable laws governing document retention. SCE will not destroy or
otherwise dispose of Records for a period of 4 years after Closing, unless SCE
first gives BBC reasonable notice and an opportunity to copy the Records to be
destroyed.
 
13.3    Transfer of Operations/Operations After Closing.  BBC agrees to transfer
possession and physical operations of the Assets to SCE at the Closing;
provided, however, that BBC does not guaranty that operations can be transferred
to SCE, and that all transfers of operations will be subject to all necessary
regulatory approvals. BBC agrees to use its commercially reasonable efforts to
assist SCE in becoming successor operator of the Assets operated by BBC;
provided however, that BBC shall not be required to expend any monies assisting
SCE in becoming successor operator. BBC agrees to retain the obligation to
distribute the proceeds attributable to July 2006 production from the Assets.
SCE agrees to assume the obligation to distribute the proceeds attributable to
all production for months after July 2006.
 
13.4    Further Assurances.  From time to time after Closing, BBC and SCE shall
each execute, acknowledge and deliver to the other such further instruments and
take such other action as may be reasonably requested in order to accomplish
more effectively the purposes of this Transaction.
 
ARTICLE 14
ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION
 
14.1    SCE’s Assumption of Liabilities and Obligations.  Upon Closing, and
except for Retained Liabilities, SCE shall assume and pay, perform, fulfill and
discharge all claims, costs, expenses, liabilities and obligations accruing or
relating to the owning, developing, exploring, operating or maintaining of the
Assets or the producing, transporting and marketing of Hydrocarbons from the
Assets for the period before and after the Effective Time, including, without
limitation, (i) the Material Contracts, (ii) the Assumed Environmental
Liabilities whether arising before or after the Effective Time, (iii) the
obligation to plug and abandon all wells and reclaim all well sites located on
the Lands regardless of when the obligations arose, (iv) the make-up and
balancing obligations for gas from the Wells, and (v) any breach of any
representation, warranty, covenant or agreement of SCE contained in this
Agreement (collectively, the “Assumed Liabilities”).
 
14.2    BBC’s Retention of Liabilities and Obligations.  Upon Closing, BBC
retains all claims, costs, expenses, liabilities and obligations accruing or
relating to (i) the Retained Environmental Liabilities (ii) any breach of any
representation, warranty, covenant or agreement of BBC contained in this
Agreement, and (iii) the Property Expenses incurred or attributable to the
period of time prior to the Effective Time, subject to Section 14.3
(collectively, the “Retained Liabilities”).
 
14.3    Proceeds and Invoices for Property Expenses Received After the
Settlement Date.  After the Settlement Date, those proceeds attributable to the
Assets received by a Party or invoices received for or Property Expenses paid by
one Party for or on behalf of the
-28-

--------------------------------------------------------------------------------




other Party with respect to the Assets which were not already included in the
Final Settlement, shall be settled as follows:
 
A.    Proceeds.  Proceeds received by SCE with respect to sales of Hydrocarbons
produced prior to the Effective Time shall be remitted or forwarded to BBC.
Proceeds received by BBC with respect to sales of Hydrocarbons produced after
the Effective Time shall be forwarded to SCE.
 
B.    Property Expenses.  Invoices for Property Expenses received by SCE that
relate to operations on the Assets prior to the Effective Time shall be
forwarded to BBC by SCE. Invoices for Property Expenses received by BBC that
relate to operations on the Assets after the Effective Time shall be forwarded
to SCE by BBC, or if already paid by BBC, invoiced by BBC to SCE.
 
C.    Limitation as to Time.  The provisions of this Article shall be applicable
until December 31, 2006, after which time, Buyer agrees to assume the obligation
to pay all Property Expenses for the Assets attributable to the period of time
before and after the Effective Time and shall be entitled to retain the proceeds
of production attributable to the period of time before and after the Effective
Time.
 
14.4    Indemnification.  “Losses” shall mean any actual losses, costs, expenses
(including court costs, reasonable fees and expenses of attorneys, technical
experts and expert witnesses and the cost of investigation), liabilities,
damages, demands, suits, claims, and sanctions of every kind and character
(including civil fines) arising from, related to or reasonably incident to
matters indemnified against; excluding however any special, consequential,
punitive or exemplary damages, diminution of value of an Asset, loss of profits
incurred by a Party hereto or Loss incurred as a result of the indemnified Party
indemnifying a third party.
 
After the Closing, the Parties shall indemnify each other as follows:
 
A.    BBC’s Indemnification of SCE.  BBC assumes all risk, liability, obligation
and Losses in connection with, and shall defend, indemnify, and save and hold
harmless SCE, its officers, directors, employees and agents, from and against
all Losses which arise from or in connection with (i) the Retained Liabilities,
(ii) any matter for which BBC has agreed to indemnify SCE under this Agreement,
and (iii) any breach by BBC of this Agreement.
 
B.    SCE’s Indemnification of BBC.  SCE assumes all risk, liability, obligation
and Losses in connection with, and shall defend, indemnify, and save and hold
harmless BBC, its members, officers, directors, employees and agents, from and
against all Losses which arise from or in connection with (i) the Assumed
Liabilities, (ii) any matter for which SCE has agreed to indemnify BBC under
this Agreement, and (iii) any breach by SCE of this Agreement.
 
C.    Release.  SCE shall be deemed to have released BBC at the Closing from any
Losses for which SCE has agreed to indemnify BBC hereunder, and BBC shall be
deemed to have released SCE at the Closing from any Losses for which BBC has
agreed to indemnify SCE hereunder.
-29-

--------------------------------------------------------------------------------


 
14.5    Procedure.  The indemnifications contained in Section 14.4 shall be
implemented as follows:
 
A.    Coverage.  Such indemnity shall extend to all Losses suffered or incurred
by the indemnified Party.
 
B.    Claim Notice.  The Party seeking indemnification under the terms of this
Agreement (“Indemnified Party”) shall submit a written “Claim Notice” to the
other Party (“Indemnifying Party”) which shall list the amount claimed by an
Indemnified Party, the basis for such claim, with supporting documentation, and
list each separate item of Loss for which payment is so claimed. The amount
claimed shall be paid by the Indemnifying Party to the extent required herein
within 30 days after receipt of the Claim Notice, or after the amount of such
payment has been finally established, whichever last occurs.
 
C.    Information.  If the Indemnified Party receives notice of a claim or legal
action that may result in a Loss for which indemnification may be sought under
this Agreement (a “Claim”), the Indemnified Party shall give written notice of
such Claim to the Indemnifying Party as soon as is practicable. If the
Indemnifying Party or its counsel so requests, the Indemnified Party shall
furnish the Indemnifying Party with copies of all pleadings and other
information with respect to such Claim. At the election of the Indemnifying
Party made within 60 days after receipt of such notice, the Indemnified Party
shall permit the Indemnifying Party to assume control of such Claim (to the
extent only that such Claim, legal action or other matter relates to a Loss for
which the Indemnifying Party is liable), including the determination of all
appropriate actions, the negotiation of settlements on behalf of the Indemnified
Party, and the conduct of litigation through attorneys of the Indemnifying
Party’s choice, which counsel shall be reasonably satisfactory to the
Indemnified Party; provided, however, that any settlement of the claim by the
Indemnifying Party may not result in any liability or cost to the Indemnified
Party without its prior written consent. If the Indemnifying Party elects to
assume control, (i) any expense incurred by the Indemnified Party thereafter for
investigation or defense of the matter shall be borne by the Indemnified Party
and (ii) the Indemnified Party shall give all reasonable information and
assistance, other than pecuniary, that the Indemnifying Party shall deem
necessary to the proper defense of such Claim. In the absence of such an
election, the Indemnified Party will use its best efforts to defend, at the
Indemnifying Party’s expense, any claim, legal action or other matter to which
such other Party’s indemnification under this Article 14 applies until the
Indemnifying Party assumes such defense. If the Indemnifying Party fails to
assume such defense within the time period provided above, the Indemnified Party
may settle the Claim, in its reasonable discretion at the Indemnifying Party’s
expense. If such a Claim requires immediate action, both the Indemnified Party
and the Indemnifying Party will cooperate in good faith to take appropriate
action so as not to jeopardize defense of such Claim or either Party’s position
with respect to such Claim.
 
14.6    Dispute Resolution.  The Parties agree to resolve all “Disputes”
concerning this Agreement pursuant to the provisions of this section, such
disputes to include without limitation (i) the existence and scope of a Title
Defect or Interest Addition, (ii) the Title Defect Value of that portion of the
Asset affected by a Title Defect, (iii) the Value of an Interest Addition,
(iv) the adequacy of BBC’s Title Defect curative materials, (v) the existence of
an
-30-

--------------------------------------------------------------------------------




Environmental Defect, (vi) the Environmental Defect Value, (vii) the adequacy of
any remediation actions take with respect to an Environmental Defect, (viii) the
Imbalance Volumes, or (ix) disputes concerning a Claim or amount to be paid by
an Indemnifying Party. The Parties agree to submit all Disputes to binding
arbitration in Denver, Colorado, such arbitration to be conducted as follows:
The arbitration proceeding shall be governed by Colorado law and shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), with discovery to be conducted in accordance
with the Federal Rules of Civil Procedure, and with any disputes over the scope
of discovery to be determined by the “Arbitrators.” The arbitration shall be
before a single arbitrator chosen by the mutual agreement of the Parties
involved in the matter to be arbitrated, or if no such agreement can be reached
within 10 days, a three-person panel of neutral arbitrators, consisting of one
person picked by each side, and the two arbitrators so selected picking the
third (with the panel so picked being the “Arbitrators”). The Arbitrator(s)
shall conduct a hearing no later than 60 days after submission of the matter to
arbitration, and the Arbitrator(s) shall render a written decision within 30
days of the hearing. At the hearing, the Parties shall present such evidence and
witnesses as they may choose, with or without counsel. Adherence to formal rules
of evidence shall not be required but the arbitration panel shall consider any
evidence and testimony that it determines to be relevant, in accordance with
procedures that it determines to be appropriate. Any award entered in the
arbitration shall be made by a written opinion stating the reasons and basis for
the award made and any payment due pursuant to the arbitration shall be made
within 15 days of the decision by the Arbitrator(s). The final decision shall be
binding on the Parties, final and non-appealable, and may be filed in a court of
competent jurisdiction and may be enforced by any Party as a final judgment of
such court. Each Party shall bear its own costs and expenses of the arbitration,
provided, however, that the costs of employing the Arbitrator(s) shall be borne
50% by the BBC and 50% by the SCE.
-31-

--------------------------------------------------------------------------------




14.7    No Insurance; Subrogation.  The indemnifications provided in this
Agreement shall not be construed as a form of insurance. SCE and BBC hereby
waive for themselves, their respective successors or assigns, including, without
limitation, any insurers, any rights to subrogation for Losses for which each of
them is respectively liable or against which each respectively indemnifies the
other, and, if required by applicable policies, SCE and BBC shall obtain waiver
of such subrogation from their respective insurers.
 
14.8    Reservation as to Non-Parties.  Nothing herein is intended to limit or
otherwise waive any recourse SCE or BBC may have against any non-Party for any
obligations or liabilities that may be incurred with respect to the Assets.
 
ARTICLE 15
MISCELLANEOUS
 
15.1    Expenses.  All fees, costs and expenses incurred by SCE or BBC in
negotiating this Agreement or in consummating this Transaction shall be paid by
the Party incurring the same, including, without limitation, engineering, land,
title, legal and accounting fees, costs and expenses.
 
15.2    Notices.  All notices and communications required or permitted under
this Agreement shall be in writing and addressed as set forth below. Any
communication or delivery hereunder shall be deemed to have been made and the
receiving Party charged with notice when received whether by (i) personal
delivery, (ii) telecopy or facsimile transmission, (iii) mail or (iv) overnight
courier. All notices shall be addressed as follows:
 
If to BBC:


Bill Barrett CMB, L.L.C.
1099 18th Street, Suite 2300
Denver, Colorado 8202
Attention: Hunt Walker
Telephone: 303.312.8515
Fax: 303.312.8598
 
If to SCE:
Storm Cat Energy (USA) Corporation
1125 17th Street, Suite 2310
Denver, Colorado 80202
Attention: Barbara Zimmerman
Telephone: 303.991.5070
Fax: 303.991.5075


Any Party may, by written notice so delivered to the other Parties, change the
address or individual to which delivery shall thereafter be made.
-32-

--------------------------------------------------------------------------------




15.3    Amendments/Waiver.  Except for waivers specifically provided for in this
Agreement, this Agreement may not be amended nor any rights hereunder waived
except by an instrument in writing signed by the Party to be charged with such
amendment or waiver and delivered by such Party to the Party claiming the
benefit of such amendment or waiver.
 
15.4    Assignment.  If either Party assigns all or a portion of its rights and
obligations under this Agreement, such Party shall remain responsible for all of
its obligations under this Agreement, including without limitation, its
indemnity obligations. No such assignment or obligation shall increase the
burden on the non-assigning Party or impose any duty on the non-assigning Party
to communicate with or report to any transferee, and the non-assigning Party may
continue to look to the assigning Party for all purposes under this Agreement.
 
15.5    Announcements.  BBC and SCE shall consult with each other with regard to
all press releases and other announcements issued after the date of execution of
this Agreement and prior to the Closing Date concerning this Agreement or this
Transaction and, except as may be required by applicable laws or the applicable
rules and regulations of any governmental agency or stock exchange, SCE or BBC
shall not issue any such press release or other publicity without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld.
 
15.6    Counterparts/Fax Signatures.  SCE and BBC may execute this Agreement in
any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument. The Parties agree that facsimile signatures are binding.
 
15.7    Governing Law.  This Agreement and this Transaction and any arbitration
or dispute resolution conducted pursuant hereto shall be construed in accordance
with, and governed by, the laws of the State of Colorado.
 
15.8    Entire Agreement.  This Agreement constitutes the entire understanding
among the Parties, their respective members, shareholders, officers, directors
and employees with respect to the subject matter hereof, superseding all written
or oral negotiations and discussions, and prior agreements and understandings
relating to such subject matter. Each Exhibit and Schedule attached to this
Agreement is incorporated into this Agreement.
 
15.9    Knowledge.  The “knowledge of a Party” shall mean for purposes of this
Agreement, the actual, conscious knowledge of the Party at the time the
assertion regarding knowledge is made. If the Party is a limited liability
company, or corporation, or other entity other than a natural person, such
actual, conscious knowledge must be on the part of the person having supervising
management authority over the matters to which such knowledge pertains.
 
15.10    Binding Effect.  This Agreement shall be binding upon, and shall inure
to the benefit of, the Parties hereto, and their respective successors and
assigns.
 
15.11    Survival.  The representations set forth in Sections 6.1 through 6.4,
and Sections 7.1 through 7.8 shall survive without limitation as to time. The
representations made in
-33-

--------------------------------------------------------------------------------




Section 6.14 shall survive for a period of 90 days following Closing. The
remaining representations and warranties set forth in this Agreement, except
those relating to BBC’s special warranty of title as described herein, shall not
survive the Closing. Except for representations that survive, as set forth
above, a claim for a breach of a representation or warranty must be made on or
before Closing. Delivery of the Assignment, Bill of Sale and Conveyance at the
Closing will not constitute a merger of this Agreement with such Assignment.
 
15.12    Limitation on Damages.  The Parties shall not have any liability to
each other for consequential, special, punitive or exemplary damages arising out
of or related to a Party’s breach of any provision of this Agreement.
 
15.13    No Third-Party Beneficiaries.  This Agreement is intended to benefit
only the Parties hereto and their respective permitted successors and assigns.
There are no third party beneficiaries to this Agreement.
 
15.14    Condition Precedent.  A condition precedent to the effectiveness of
this Agreement is signature by both SCE and BBC. Unless and until both SCE and
BBC have executed this Agreement, the Agreement will not be legally binding.
 
15.15    References, Titles and Construction.
 
A.    All references in this Agreement to articles, sections, subsections and
other subdivisions refer to corresponding articles, sections, subsections and
other subdivisions of this Agreement unless expressly provided otherwise.
 
B.    Titles appearing at the beginning of any of such subdivisions are for
convenience only and shall not constitute part of such subdivisions and shall be
disregarded in construing the language contained in such subdivisions.
 
C.    The words “this Agreement”, “this instrument”, “herein”, “hereof”,
“hereby”, “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited.
 
D.    Words in the singular form shall be construed to include the plural and
vice versa, unless the context otherwise requires. Pronouns in masculine,
feminine and neutral genders shall be construed to include any other gender.
 
E.    Unless the context otherwise requires or unless otherwise provided herein,
the terms defined in this Agreement which refer to a particular agreement,
instrument or document also refer to and include all renewals, extensions,
modifications, amendments or restatements of such agreement, instrument or
document, provided that nothing contained in this subsection shall be construed
to authorize such renewal, extension, modification, amendment or restatement.
 
F.    Examples shall not be construed to limit, expressly or by implication, the
matter they illustrate.
-34-

--------------------------------------------------------------------------------


 
G.    The word “or” is not intended to be exclusive and the word “includes” and
its derivatives mean “includes, but is not limited to” and corresponding
derivative expressions.
 
H.    No consideration shall be given to the fact or presumption that one party
had a greater or lesser hand in drafting this Agreement.
 
I.    All references herein to “$” or “dollars” shall refer to U.S. Dollars.
 


 
REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.
-35-

--------------------------------------------------------------------------------


 
The Parties have executed this Agreement effective as of the Effective Time.
 


SELLER:
Bill Barrett CBM, L.L.C.


By: /s/ Huntington T. Walker          
Name: Huntington T. Walker
Title: Sr. Vice President - Land
Date: July 17, 2006




BUYER:
Storm Cat Energy (USA) Inc.


By:  /s/ J. Scott Zimmerman              
J. Scott Zimmerman,
President and Chief Executive Officer
Date: July 17, 2006
-36-

--------------------------------------------------------------------------------

